 392
 
 
 
          
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 39
 
Stephens Media, 
LLC, d/b/a
 
Hawaii Tribune
-
Herald
 
and
 
Hawaii Newspaper Guild
 
Local 
39117, 
Communications
 
Workers 
o
f America, 
AFL

CIO
. 
Cases 37

CA

007043
, 
37

CA

007045
,
 
37

CA

007046
, 
37

CA

007047
, 
37

CA

007048
, 
37

CA

007084
, 
37

CA

007085
, 
37

CA

007086
, 
37

CA

007087
, 
37

CA

007112
, 
37

CA

007114
, 
37

CA

007115
, and 
37

CA

007186
 
December 
14
, 2012
 
SUPPLEMENTAL DECISIO
N AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On February 14, 2011, the National Labor Relations 
Board issued a 
Decision
 
and Order in 
this case, finding 
that the Respondent committed numerous violations of 
Section 8(a)(1), (3), and (5) of the Act.
1
 
 
In addition, the 
Board
 
severed
 
the issue of whether the Respondent had a 
duty to furnish the Union with a statement given by e
m-
ployee Koryn 
Nako on October 19, 2005, or any other 
statements that the Respondent obtained in the course of 
its investigation of employee Hunter Bishop

s alleged 
misconduct.  On March 2, 2011, the Board invited the 
parties and interested amici to file briefs addressin
g the 
applicability of the Board

s witness statement exception, 
and the attorney work
-
product privilege, to the Union

s 
request for this information.    
 
 
The National Labor Relations Board has delegated its 
authority  in this proceeding to a three
-
member 
panel.
 
Having reviewed the judge

s decision and the record in 
light of the briefs filed by the parties and amici,
2
 
we a
f-
firm the judge

s finding that the Respondent violated 
Section 8(a)(5) and (1) of the Act by refusing to provide 
the Union with Nako

s st
atement, 
or with any other 
statements obtained in the course of its investigation.
  
 
                                        
                  
 
1
 
356 NLRB 
661
,
 
enfd. 677 F.3d 1241 (D.C. Cir. 2012)
.
 
2
 
The Respondent and the Acting General Counsel each filed a brief 
and reply brief.  Amicus briefs were file
d by: the American Federation 
of Labor and Congress of Industrial Organizations (AFL

CIO); the 
United Food and Commercial Workers International Union (UFCW); 
the National Small Business Association (NSBA); the Association of 
Corporate Counsel (ACC); and th
e Chamber of Commerce of the Uni
t-
ed States of America, Council on Labor Law Equality, and Society for 
Human Resource Management.
 
By Order dated May 24, 2012, the Board 
grant
ed
 
the Respondent 
leave to file a 
supplemental 
brief limited to addressing 
whether 
the 
Board should overrule the holding in
 
Anheuser
-
Busch
, 
237 NLRB 982
, 
985
 
(1978)
, that 
the general
 
duty to furnish information 

does not e
n-
compas
s t
he 
duty to
 
furnish witness
 
statements
 
themselves.

  
The R
e-
spondent thereafter filed a supplemental brief.  
We have determined 
that it is unnecessary for us to reach this issue in light of our finding 
that the statement in this case is not covered by 
Anheuser
-
Busch
. 
 
Facts
 
On October 18, 2005,
3
 
David Bock, the editor of the 
Respondent

s newspaper, asked Nako to accompany him 
to his office to discuss whether she had, that day, viola
t-
ed 
the Respondent

s security access policy by admitting 
a union representative into the Respondent

s facility.
4
  
As 
Nako began to walk to Bock

s office, she asked Bishop, 
her union steward, to accompany her.  Bishop followed 
Bock and Nako toward Bock

s office
.  Along the way, 
Bishop and Bock argued about whether Nako was ent
i-
tled to have a witness in the meeting.  As they a
p-
proached the office, Bock held firm to his refusal to a
l-
low Bishop to attend the meeting, and Bishop walked 
away.
 
The following day, Nako 
met with the Respondent

s 
advertising director, Alice Sledge, and its circulation 
manager, Kathy Higaki.  Sledge and Higaki arranged the 
meeting at the suggestion of the Respondent

s attorneys.  
At this meeting, Sledge and Higaki asked Nako about the 
confr
ontation between Bock and Bishop.  Nako recoun
t-
ed what had happened, and Sledge asked her to sign a 
short written account of the incident that Sledge had pr
e-
pared during the meeting.  Nako made several minor 
corrections and signed the document.  At some un
dete
r-
mined time after the meeting ended, Sledge wrote on the 
top of the document, 

prepared at the advice of counsel 
in preparation for arbitration.

5
  
At the time that Nako

s 
statement was sought, no discipline had been imposed, 
nor had the contractual gr
ievance procedure been i
n-
voked.  
 
Later that day, the Respondent suspended Bishop 
without pay.  It subsequently discharged him by letter 
dated October 27.  The Union filed a grievance over the 
suspension and discharge.  The Union had similarly 
grieved and 
arbitrated several prior disciplinary actions 
against Bishop.  
 
On November 3, the Union requested that the R
e-
spondent furnish it, among other things, any information 
provided 
 
by employees 
  
whom 
 
the 
  
Respondent
 
 
inter
-
 
                                        
                  
 
3
 
Unless otherwise indicated, all of the following dates are in 2005.  
 
4
 
In the original decisi
on, the Board
 

 
that 
the Respondent violated Sec. 8(a)(1) by disparately
 
and discriminator
i-
ly enforcing its security access policy against the Union
,
 
and by 
inte
r-
rogating Nako about her alleged violation of the policy.  The Board 
also found that the Respondent violated Sec. 8(a)(3) and (1) by issuing 
a written warning to Nako for 
her actions.  See 356 NLRB 
661
.
 
5
 
It is unclear how much time passed before Sledge wrote the phrase 
on the document.  She testified only that she did so a
fter Nako signed 
the statement.
  
 
 HAWAII TRIBUNE
-
HERALD
 
 
393
 
viewed in its investigation of t
he October 18 incident 
involving Bishop.  On November 15, the Union specif
i-
cally requested Nako

s statement from the Respondent.  
The Respondent refused to provide this information.  The 
Union requested arbitration of the Bishop grievance on 
January 14, 20
06.  
 
The judge found that the Respondent violated Section 
8(a)(5) and (1) by refusing to provide Nako

s statement 
to the Union.  Citing 
Anheuser
-
Busch
, supra, and 
New 
Jersey Bell Telephone
 
Co
.
, 300 NLRB 42 (1990), he r
e-
jected the Respondent

s contention that the written 
statement was protected from disclosure, relying on the 
fact that the Respondent did not provide Nako any assu
r-
ance that the st
atement would be kept confidential.  The 
judge further found, contrary to the Respondent

s conte
n-
tion, that the attorney work
-
product privilege did not 
apply to Nako

s statement.  
For the following reasons, 
we agree with the judge

s findings.
 
Witness State
ment
 
In 
Anheuser
-
Busch
, 
supra, 
the Board held that the ge
n-
eral duty to furnish information 

does not encompas
s t
he 
duty to
 
furnish witness
 
statements
 
themselves.

  
A
n-
heuser
-
Busch
 
did not, however, clearly delineate what 
constitutes 

witness statements.

  
I
n subsequent dec
i-
sions, the Board has addressed the parameters of such 
statements.
 
In 
New Jersey Bell
,
 
supra, the Board found that an e
m-
ployer

s investigative reports, compiled in response to an 
individual

s complaint, were not witness statements e
x-
empt from disclosure under 
Anheuser
-
Busch
.  Although 
it acknowledged that 

Anheuser
-
Busch
 
did not articulate 
a requirement that a statement be formall
y adopted or set 
forth in any particular manner in order to come within 
the witness statement exception,

 
the Board nonetheless 
found that the reports did not constitute a witness stat
e-
ment because (a) 

the [individual] did not review the 
reports, have the
m read to her at any time, or in any 
manner adopt them as a reflection of any statement . . . 
she may have made

; and (b) 

the [individual] did not 
request and did not receive any assurance of confidentia
l-
ity, unlike in 
Anheuser
-
Busch
.

  
Id. at 43.  
     
 
A recent example of the Board

s application of the 
New Jersey Bell 
definition of witness statements is found 
in 
El Paso Electric Co.
, 355 NLRB 428, 457

458 
(2010).  There, the union requested from the employer 
any statements that it had taken during an inv
estigation 
that led to an employee

s suspension.  The employer r
e-
fused to provide the statements.  Applying 
New Jersey 
Bell
, the Board agreed with the judge that the requested 
statements were not protected from disclosure, because 
there was no evidence tha
t witnesses had adopted the 
statements or were given assurances of confidentiality 
before providing them.  Id. at 458 (also relying on 
NLRB 
v. Robbins Tire & Rubber Co.
, 437 U.S. 214, 240

2
41 
(1978)). 
 
Applying 
Anheuser
-
Busch
 
as explicated in
 
New Jersey 
Bell
, 
w
e find, in agreement with the judge, that the do
c-
ument at issue is not exempt from disclosure as a witness 
statement.  The record shows th
at although Nako r
e-
viewed the statement
 
pr
e
pared by Sledge
 
and signed it, 
she did not re
ceive any assurance of confidentiality from 
the Respondent.  The document therefore fails to meet 
the requirements necessary to exempt it from disclosure 
on this ground
.  See 
El Paso Electric Co.
, supra.   
 
Work Product
 
Th
e judge also found no merit to the Respondent

s 
contention th
at Nako

s statement was privileged from 
disclosure as attorney work product.  We agree.  
 
In 
Central Telephone Co. of Texas
, 343 NLRB 987 
(20
04), the Board drew upon principles enunciated in 
F
ederal court decisions in determining whether a doc
u-
ment may qualify as attorney work product.  
The Board 
there observed that the work
-
product privilege 

protects 
from disclosure written material prepared 
by a party or 
his representative in anticipation of litigation or for trial.  
The strong public policy underlying the work product 
doctrine is to aid the adversarial process by providing a 
certain degree of privacy to a lawyer in preparing for 
litigation.

  
Id. at 988.  
The party asserting the privilege 
bears the burden of establishing that it prepared the r
e-
quested documents in anticipation of litigation.  
In re 
Grand Jury Proceedings v. U.S.
,
 
156 F.3d
 
1038, 1042 
(10th Cir. 1998)
; 
Hodges, Grant & Kaufman v. U.S.
, 768 
F.2d 719, 721 (5th Cir. 1985)
.  As explained in 
Central 
Telephone
, supra at 988

989 (footnotes omitted; emph
a-
sis in original):   
 
 
The
 
essential question in determining whether a doc
u-
ment qualifies as work product is 

whether, in light of 
the nature of the document and the factual situation in 
the particular case, the document can fairly be said to 
have been prepared or obtained 
because 
of
 
the prospect 
of litigation.

 
 
Senate of Puerto Rico v. U.S. Dept. of 
Justice
, 823 F.2d 574, 586 fn. 42 (D.C. Cir. 1987)
 
(quoting 
8 Charles Alan Wright & Arthur R. Miller, 
Federal Practice and Procedure
 
 
§ 2024 (1970)
) (e
m-
phasis added).  Work
-
product protection will be a
c-
corded where a 

document was created because of a
n-
ticipated litigation, and would not have been creat
ed in 
substantially similar form but for the prospect of that 
litigation.

 
 
[
U.S. v. Adlman
, 134 F.3d 1194, 1195 (2d 
Cir. 1998)
.]
  
In order to meet this standard, the party 
representative 

must at lea
st have had a subjective b
e-
lief that litigation was a real possibility, and that belief 
 DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
394
 
must have been objectively reasonable.

 
 
In re Sealed 
Case
, 146 F.3d 881, 884 (D.C. Cir. 1998)
.  The pr
o-
spect of l
itigation need not be actual or imminent; it 
need only be 

fairly foreseeable.

 
 
Coastal States Gas. 
C
orp. v. Dept. of Energy,
 
617 F.2d 854, 865 (D.C. Cir. 
1980)
.    
 
 
It follows, therefore, that the wo
rk
-
product privilege does 
not apply to documents produced pursuant to routine inve
s-
tigations conducted in the ordinary course of business, as it 
is limited to those documents specifically created in antic
i-
pation of foreseeable litigation.  Id. at 989.
 
 
 
Ap
plying this analysis, we find that the Respondent 
has not met its burden of showing that it prepared Nako

s 
statement 
because of
 
the prospect of litigation, and that 
therefore her statement is not protected by the work
-
product privilege.  Specifically, we 
find that the evidence 
presented in support, i.e. (a) Sledge

s testimony that she 
met with Nako at the suggestion of the Respondent

s 
attorneys, and (b) Sledge

s handwritten note on Nako

s 
statement that it was 

prepared at the advice of counsel 
in prepara
tion for arbitration,

 
is insufficient to meet this 
burden.
 
First, Sledge

s testimony, that she met with Nako at 
the suggestion of the Respondent

s attorneys, does not 
demonstrate that she prepared Nako

s statement because 
of the prospect of litigation.  I
ndeed, it is at least equally 
plausible from this testimony that the meeting with Nako 
and the preparation of the document were simply part of 
a routine investigation conducted in the ordinary course 
of business.  Significantly, Sledge did not testify that
 
the 
Respondent

s attorneys suggested that she prepare a wri
t-
ten statement.  Cf. 
In re Sealed Case
, supra at 885

886 
(finding subpoenaed documents to be privileged work 
product based on affidavits from employer

s attorneys 
stating that they prepared the su
bpoenaed documents in 
anticipation of litigation); 
EEOC v. Lutheran Social Se
r-
vices
, 186 F.3d 959, 968 (D.C. Cir. 1999)
 
(finding that 
work
-
product privilege applied based on testimony from 
the employer

s attorney and an affidavit from one of the 
employer

s board members, both stating that subpoenaed 
documents were prepared in anticipation of litigation)
.  
 
The Respondent contends that Bishop had a history of 
filing grievances over disciplinary actions an
d, indeed, 
the record shows that he pursued six grievance arbitr
a-
tions in the previous 3 years.  However, the Respondent 
presented 
 
no 
 
evidence 
 
that 
 
it, 
 
in 
 
fact, considered this 
 
grievance history in deciding to procure Nako

s stat
e-
ment.  In the abse
nce of such evidence, we lack the fa
c-
tual basis to find that the Respondent sought Nako

s 
statement in anticipation of litigation.    
 
Second, Sledge

s handwritten note, stating that Nako

s 
statement was 

prepared at the advice of counsel in pre
p-
aration fo
r arbitration,

 
is also unavailing.  Sledge 
acknowledged that she inserted this notation on the do
c-
ument at some unspecified point after her meeting with 
Nako, which could have been at any time prior to the 
hearing in this case.
6
  
It, therefore, does not e
vince the 
Respondent

s motivation at the time that Nako

s stat
e-
ment was prepared.  In these circumstances, Sledge

s 
note amounts to nothing more than a conclusory asse
r-
tion of privilege that has little evidentiary value.  See 
generally 
Biegas v. Quickway C
arriers, Inc.
, 573 F.3d 
365, 381

382 (6th Cir. 2009), citing 
U.S. v. Roxworthy,
 
457 F.3d 590, 593 (6th Cir. 2006)
 
(

application of the 
privilege will be rejected where the only basis for the 
claim is an
 
affidavit containing conclusory stat
e-
ment[s]

)
.  See also 
Senate of Puerto Rico v. U.S. Dept. 
of Justice
, 823 F. 2d at 585 (same).
 
Accordingly, we find that the Respondent has not e
s-
tablished by a preponderance of the evidence that Nako

s 
statement qualif
ies as attorney work product.
 
 
As Nako

s 
statement also does not qualify as a witness statement 
exempt from disclosure, we find that the Respondent

s 
failure to furnish the Union with this requested info
r-
mation violated Section 8(a)(5) and (1) of the Act a
s a
l-
leged.     
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, 
Stephens Media, LLC, d/b/a Hawaii Tri
b-
une
-
Herald, Hilo, Hawaii
, its officers, agents, successors, 
and assigns, shall
 
1. Cease and desist from
 
(a) 
Refusing to provide the U
nion, Hawaii Newspaper 
Guild Local 39117, Communications Workers of Amer
i-
ca, AFL

CIO, with employee Koryn Nako

s October 19, 
2005 statement, 
or any other statements that it obtained 
in the course of its investigation of employee Hunter 
Bishop

s alleged mis
conduct on October 18, 2005.
 
(b) In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
                                        
                  
 
6
 
She further testified that she could not recall the specific time after 
the interview when she wrote this.
 
 HAWAII TRIBUNE
-
HERALD
 
 
395
 
2. Take the following affirmative action necessary to 
effectuate the
 
policies of the Act.  
 
(a) Furnish to the Union in a timely manner Nako

s 
October 19, 2005 statement, and any other similar stat
e-
ments that it obtained in the course of its investigation of 
Bishop

s alleged misconduct on October 18, 2005.
 
(b) Within 14 da
ys after service by the Region, post at 
its facility in Hilo, Hawaii, copies of the attached notice 
marked 

Appendix.

7
  
Copies of the notice, on forms 
provided by the Regional Director for Region 20, after 
being signed by the Respondent

s authorized repre
sent
a-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  
In addition to physical posting of paper notices, 
notices shall be distribute
d electronically, such as by 
email, posting on an intranet or an internet site, and/or 
other electronic means, if the Respondent customarily 
communicates with its employees by such means.  
Re
a-
sonable steps shall be taken by the Respondent to ensure 
that th
e notices are not altered, defaced, or covered by 
any material.  In the event that, during the pendency of 
these proceedings, the Respondent has gone out of bus
i-
ness or closed the facility involved in these proceedings, 
the Respondent shall duplicate and m
ail, at its own e
x-
pense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any 
time since October 19, 2005.
 
(c) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification
 
of a re
-
sponsible official on a form provided by the Region a
t-
testing to the steps that the Respondent has taken to 
comply.  
 
                                        
                  
 
7
 
If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 

P
osted by Order of the N
a-
tional Labor Relations Board

 
shall read 

Posted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.

 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The
 
National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act toge
ther with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
refuse 
to provide the Union, Hawaii 
Newspaper Guild Local 39117, Communications Wor
k-
ers of America, AFL

CIO, with employee Kor
yn Nako

s 
October 19, 2005 statement, 
or any other statements that 
we obtained in the course of our investigation of e
m-
ployee Hunter Bishop

s alleged misconduct on October 
18, 2005.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coe
rce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
 
W
E WILL 
furnish to the Union in a timely manner 
Nako

s October 19, 2005 statement, and any other sim
i-
lar statements that we obtained in the course of our i
n-
ve
s
tigation of Bishop

s alleged misconduct on October 
18, 2005.
 
 
S
TEPHENS 
M
EDIA
,
 
LLC,
 
D
/
B
/
A 
H
AWAII 
T
RIBUNE
-
H
ERALD
 
 
